Case 1:21-cv-11005-ADB Document1 Filed 06/15/21 Page 1of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

E "Shoat Sey

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Keisha atic 6 Po\ ce me cec¢ ose

O Beco a padsns

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the

. . Pe Pas te ~ | +2 ‘ q
Districtof W\O59QACW USEXTS

Division

Nee ee Ne ee ee ee ee ee ee ee”

Case No.

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) Yes [] No

—COMPEAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

= eae Wey

f ' Pe -
60 Pine 45\ree +

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Y

covide NC &

Rhode K sland (03.907)

NA

 

ATA

 

Provide the information below for cach defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown), Attach additional pages if needed.

Page | of 5
Case 1:21-cv-11005-ADB Document1 Filed 06/15/21 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name Walesipoto Police. Officer ad ge. + U3
Job or Title (if known) 6 Fe: wee Of Ane Slote

Street Address Pw \eS) NOC o Po\' ice | leodguo dec «

City and County yw Os Sack SENS

State and Zip Code AB 9th soOt\ C99, 44 16)

Telephone Number NA

E-mail Address (if known) NA

 

Defendant No. 2

 

 

 

 

 

 

Name Fries oo Police, offices Waadee ARSS515
Job or Title (if known) eee cer of Me Sxkenke

Street Address 1 Ak \e S00 0 () olice GD VE? On we WNELYS a

City and County Ne Src joes

State and Zip Code Sicko (one)

Telephone Number NAA

E-mail Address (if known) NA

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Page 2 of 5
Case 1:21-cv-11005-ADB Document1 Filed 06/15/21 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court cea ws all that apply)

Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal aga and/or provisions of the United States Constitution that

are at issue in this case. “16 U4 & * L| A
. Bust 8 au
° mee ists e bok Wye Conds LU ARO, Pot U-S «A
a

Arkic ~ Oe AMG ff CON 1"
= - = im OF \S+ rote)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an tia

i ‘ _
wy

The plaintiff, ame) fax a ey , is a citizen of the

State of (name) VV \ OCOCLO |

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiffis named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) pee Moro Udteicet Ae U 9 , isa citizen of
the State of (name) = |e thy: iby Clu! 5¢ HO . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:21-cv-11005-ADB Document1 Filed 06/15/21 Page 4of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

‘indy j ducal
b. If the defendant is a eerporatterr .
The defendant, (name) A\\eSinnm Police. eh 55 \5 is
—the-lews of the State of (name) WV ona5acc\nysse XkS os andt-hasits—
Or is: anderthed Fore
|-has-its-principatol ebusi :

aAcitizen

 

 

 

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):-T \~ e_
AMoon* in c onxcov etoy 12> More han Mb ]5,0°c0
Deca Se eocwn defen Acan r being a Off icer of Ane
Orake Swotn UNndet cam vee ProlddAhe Conskteton
oF ANG Onvier Steve Saay viite AS . 4G
WWwstEM SS 2 Comyn t ed L-TEASO YN) lA/K/S 9020.

 

II. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

q a ky ee makley 10250 \ocoted ak 4200 New Port Rve
- OO“EX) wad approacned wy ofkicec dee" 4 spe 4
nA weir. — [5 Wak ZF o re

: \A me Yo leave Ane Sete Packang \ox ASKING People e c ae a ii \> a

i 1S Soliciting which is adstate cmme™ He. C\S0 tre ker me \, GEES

) . . . “ S ON) San,

SE you Come Work we ate going 4o \ocie You VP" br \ee+ the a

A Cro

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. AS ow Ce\iek T ask +he court +o Orner #160 Milhon
nt Hold + silver NE Laude. aLLoTa\ng ro AONCle 1 Section LO ge Uaked
ONES COND LRON Shall We \eqa) tender, = wii) recieve

ha mor federal resetve noles a month entil D can be Paid
i Sold of S\\ver. © gw. emis Med Ag nS Wecaese Yair

Cc ovens \y Sv f4e ONG Mental a aS VIS Lrom theie AC NiGns,
Page 4 of 5

4
‘

S\
Case 1:21-cv-11005-ADB Document1 Filed 06/15/21 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

Date of signing: | \-$-LOO

)

 

 

f / oe
Signature of Plaintiff _ on) by
Printed Name of Plaintiff = & So\%-y o
[
For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Page 5 of 5
